UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1639



PHILIP L. FIRETAG,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 97-4021)


Submitted:   September 29, 2000           Decided:   October 12, 2000


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip L. Firetag, Appellant Pro Se. Steven Wesley Parks, Ellen
Page DelSole, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Philip L. Firetag appeals the tax court’s order determining

deficiencies with respect to his 1992 and 1993 federal income tax

liability.    Our review of the record and the tax court’s opinion

discloses no reversible error.   Accordingly, we affirm on the rea-

soning of the tax court.   See Firetag v. Commissioner, No. 97-4021

(U.S. Tax Ct. Mar. 1, 2000).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2